to
i=

No

LA

to
aN

No
—])

NEWPORT BEACH, CA 92660

bh
oo

JOSEPH R. MANNING, JR., ESQ.
4667 MACARTHUR BLVD., STE. 150

 

ase 5:18-cv-02656-ODW-SHK Document 35 Filed 08/20/19 Page 1of9 Page ID #:103

Manning Law, APC

Joseph R. Manning, Jr. (SBN 223381)

Michael J. Manning, Esq. (SBN 286879)

Craig Cote, Esq. (SBN 132885)

Tristan P. Jankowski (SBN 290301)

20062 S.W. Birch St, Suite 200, Newport Beach, CA 92660
Office: (949) 200-8755
adapracticegroup@manninglawoffice.com

Attorneys for Plaintiff JAMES RUTHERFORD, an individual,

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE No. 5:18-cv-2656- ODW- SHK

JAMES RUTHERFORD, an

 

individual, PROOF OF SERVICE — NOTICE
Plaintiff TO PARTIES: ADA DISABILITY
aintitt, ACCESS LITIGATION

v.

JOYCE UNLIMITED, INC.,
California corporation;
TALAT RADWAN AND
NATASHA RADWAN, Co-
Trustees of the CANYON
SPRINGS INVESTMENT
TRUST; and DOES 1-10,
inclusive,

 

 

 

PROOF OF SERVICE
1

 

 
a4

bh
A

bo
[al

i)
=]

NEWPORT BEACH, CA 92660

i)
oo

JOSEPH R. MANNING, JR., Esq.
4667 MACARTHUR BLVD., STE. 150

 

ase 5:18-cv-02656-ODW-SHK Document 35 Filed 08/20/19 Page 2 0f9 Page ID #:104

t

Defendants.

 

 

PROOF OF SERVICE
2

 

 
Case 5:18-cv-02656-ODW-SHK Document 35 Filed 08/20/19 Page 30f9 Page ID #:105

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

James Kuthertord,

 

CASENUMERE = BW 1ac0adsoOD WISH)
Plaintiff(s)
¥.
NOTICE TO PARTIES:
JJS Market and Liquor et al., ADA DISABILITY ACCESS LITIGATION
Defendant(s)

 

 

INSTRUCTIONS TO PLAINTIFF:

In this action alleging violations of Title III of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§
12181-12189, Plaintiff is directed to serve three documents (the “ADA Packet”) on the Defendant(s): (1) this
Notice to Parties; (2) the attached Application for Stay and Early Mediation; and (3) the attached [Proposed]
Order Granting Application for Stay and Early Mediation.

Plaintiff is directed to serve the ADA Packet on Defendant(s) at the same time the summons and complaint
are served, if possible, If, upon receipt of this Notice to Parties, Plaintiff has already served Defendant(s),
Plaintiff must serve the ADA Packet no later than fourteen (14) days after this Notice to Parties is filed with the
Court. Within three (3) days of serving Defendant(s), Plaintiff must file with the Court a proof of service
indicating that the ADA Packet was served on Defendant(s).

Failure to comply with these directives may adversely affect Plaintiff's claims. For instance, where
Defendant fails to answer the complaint, the Court will not enter default judgment unless Plaintiff has served
that Defendant with this Notice and the Application for Stay.

NOTICE TO DEFENDANT(S): YOU ARE BEING SUED PURSUANT TO THE ADA

In this case, Plaintiff alleges that Defendant(s) failed to comply with detailed provisions of Title III of the
Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12181-12189. More specifically, the Complaint alleges
that Plaintiff encountered one or more physical or other barriers at a place of public accommodation operated
by Defendant(s) and/or the place of public accommodation does not otherwise comply with applicable ADA
Accessibility Guidelines (““ADAAG”). See generally 36 CFR Pt. 1191, apps. B & D.

A plaintiff who encounters such barriers, or who is otherwise discriminated against “on the basis of
disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or
accommodations of any place of public accommodation,” may file a private suit to enforce the provisions of
Title III. 42 U.S.C. § 12182(a). Monetary damages are not recoverable pursuant to the ADA, but injunctive
relief and attorney fees may be awarded. 42 U.S.C. §§ 12188(a)(1)-(2), 12205. Where a violation is found,
injunctive relief is likely to require Defendant(s) to remedy physical barriers or other items that fail to conform
with the requirements of the ADA. Additional information about the ADA, including downloadable
documents setting forth the current ADA Standards for Accessible Design, is available from the United States
Department of Justice. See http://www.ada.gov/2010ADAstandards_index.htm (last accessed on August 16,
2016).

 

ADR-20 (09/16) NOTICE TO PARTIES: ADA DISABILITY ACCESS LITIGATION Page 1 of 3
Case 5:18-cv-02656-ODW-SHK Document 35 Filed 08/20/19 Page 4o0f9 Page ID #:106

ALTERNATIVE DISPUTE RESOLUTION (“ADR”) IS AVAILABLE

Despite the efforts to achieve a fair, timely, and just outcome in all Title III cases, litigation can be an
expensive and lengthy process. For this reason, it is this Court’s policy to encourage parties to attempt to settle
their disputes through alternative dispute resolution (“ADR”) at an early stage of litigation. ADR is likely to
significantly reduce the cost of litigation and the amount of time needed to resolve ADA claims. In the Court’s
experience, early ADR is particularly beneficial in disability access litigation because many physical barriers and
other failures to comply with ADAAG’s requirements can be quickly and economically remedied without
litigation. However, where easy fixes are not made promptly, and where resolution of disputes is sought
through litigation, the costs of litigation can rapidly overtake the costs of remedying the underlying violation(s).
The economically efficient and expeditious removal of barriers to access for persons with disabilities furthers
the primary public policy goals of the ADA.

Therefore, to encourage early resolution of litigation, this Court allows a defendant to ask for a stay of
litigation so that the parties may participate in the Court’s ADR Program. A stay temporarily halts the
litigation and puts the litigation “on hold” to allow for mediation. The Court’s ADR Program offers mediation
through a panel of qualified and impartial attorney-mediators who encourage the fair, speedy, and economic
resolution of civil actions. All Panel Mediators have at least ten years of legal experience and are appointed by
the Court. They volunteer their preparation time and the first three hours of a mediation session. Involvement
by a Panel Mediator in an ADA access case is a cost-effective way for parties to explore potential avenues of
resolution and is similar to programs adopted in California’s Superior Courts to resolve similar claims.

LEGAL REPRESENTATION IS NOT REQUIRED FOR MEDIATION

Ideally, all parties would be represented by counsel. Certainly, any party that chooses to proceed without
legal representation will be operating at a significant disadvantage. Although individuals may appear in an
action without legal representation, no organization or entity of any other kind (including corporations, limited
liability corporations, partnerships, limited liability partnerships, unincorporated associations, trusts) may
appear in any action or proceeding unless represented by an attorney permitted to practice before this Court.
L.R. 83-2.2.2. Nevertheless, in recognition that many parties do not obtain legal representation, the Court does
not require that any party hire an attorney to file the Application for Stay and Early Mediation or to participate
in the Court's ADR Program.

If the action cannot be resolved through mediation, however, entity defendants (including
partnerships, corporations, trusts, and limited liability companies) may not file an answer to the complaint
or otherwise appear in the action without an attorney. L.R. 83-2.2.2.

TO REQUEST A STAY

To apply for a stay and participate in early mediation, the Defendant(s) must complete the attached
Application for Stay and Early Mediation. Ifa party wishes to file the Application for Stay and Early
Mediation, the Application must be filed with the Court and served on the opposing party no later than the due
date for an Answer to the Complaint or, alternatively, within fourteen (14) days of the date that the ADA
Packet was served, whichever date is later. Where Defendant(s) agree to waive service in a timely manner, the
Answer is due sixty (60) days after the request for waiver of service was sent. See Fed. R. Civ. P. 4(d) (waiver),
12(a)(1)(A)(ii) (due date). In the absence of a timely waiver, the Answer is ordinarily due within 21 days after
service of the summons and complaint. See Fed. R. Civ. P. 12(a)(1)(A)(@). In all instances, the party requesting
a stay should do so as soon as practicable.

 

ADR-20 (09/16) NOTICE TO PARTIES: ADA DISABILITY ACCESS LITIGATION Page 2 of 3
Case 5:18-cv-02656-ODW-SHK Document 35 Filed 08/20/19 Page 5of9 Page ID #:107

If an Application for Stay and Early Mediation is filed, any opposition must be filed within seven (7) days of
service of the Application. In accordance with the Court’s Local Rules, the failure to file a timely opposition
will be treated as consent to the imposition of a stay and referral of the case to mediation. L.R. 7-12 (“The
failure to file any required document, or the failure to file it within the deadline, may be deemed consent to the
granting or denial of the motion ....”).

Absent a compelling reason to forego any attempt to mediate the dispute between the parties, the Court will
generally grant the Application for Stay. If the Court grants the Application for Stay, it will enter an Order
Staying Action and Requiring Early Mediation.

PROCEDURE AFTER A STAY IS IMPOSED

Within fourteen (14) days of the date of the Order Staying Action and Requiring Early Mediation, Plaintiff
must file with the Court and serve on Defendant a statement that includes: 1) a list of specific conditions that he
or she believes violate the ADA; and 2) an itemized list of damages and, for each item, the amount sought.

If Defendant remedies the violation(s) identified by Plaintiff, or if Defendant asserts that no violation exists,
the Defendant will be required to provide evidence showing the correction or absence of the alleged
violation(s). Defendants with Certified Access Specialists (“CASp”) inspection reports may use those reports to
rebut Plaintiffs allegations and could be entitled to other protections if Plaintiff has asserted claims under
California law. Information about CASp inspections is available from the State of California Department of
General Services website. See http://www.dgs.ca.gov/dsa/Programs/programCert/casp.aspx (last accessed
August 16, 2016).

VOLUNTARY ACTION TO REMEDY ADA ACCESS VIOLATIONS

A plaintiff's federal claims may become moot if a defendant voluntarily remedies conditions alleged to be
in violation of the ADA and/or ADAAG. In sucha case, a defendant who voluntarily remedies all ADA and
ADAAG violations without being ordered to do so may obtain dismissal of the claims. Moreover, in some
instances, such voluntary action by a defendant may negate a plaintiff's entitlement to attorney fees. See
Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dep’t of Health & Human Res., 532 U.S. 598, 605-06 (2001)
(superseded by statute on other grounds).

 

ADR-20 (09/16) NOTICE TO PARTIES: ADA DISABILITY ACCESS LITIGATION Page 3 of 3
Case 5:18-cv-02656-ODW-SHK Document 35 Filed 08/20/19 Page 6of9 Page ID #:108

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NUMBER

 

Plaintiff{s)

 

NOTICE TO PARTIES:
ADA DISABILITY ACCESS LITIGATION

 

Defendant(s).

 

NOTICE TO PARTIES:

In this action alleging violations of Title III of the Americans with Disabilities Act (“ADA”), 42 U.S.C.
§§ 12181-12189, the Court orders the plaintiff to serve this Notice to Parties: ADA Disability Access
Litigation and the attached Application for Stay and Early Mediation on defendant(s) at the same time
the summons and complaint are served. The plaintiff must file with the Court a proof of service
indicating that this Notice to Parties: ADA Disability Access Litigation has been served on defendant(s).
The Court will not enter a defendant's default if the plaintiff has not filed a proof of service establishing that the
defendant has been served with this Notice to Parties.

This action alleges violations of the ADA, 42 U.S.C. §§ 12101-12213. Specifically, the Complaint appears
to allege that plaintiff encountered one or more physical or other barriers at a place of public accommodation
operated by defendant(s) and/or the facility does not otherwise comply with applicable ADA Accessiblity
Guidelines (“ADAAG”). Under Title III of the ADA, a plaintiff who has been discriminated against “on the
basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or
accommodations of any place of public accommodation” may enforce the ADA through a private suit. 42
U.S.C. § 12182(a). Damages are not recoverable under Title III of the ADA. Only injunctive relief and
attorneys’ fees are available for violations of Title II]. Additional information about the ADA is available from
the United States Department of Justice at www.ada.gov.

Despite the efforts of the courts to achieve a fair, timely, and just outcome in all cases, litigation has become
an often lengthy and expensive process. For this reason, it is this Court’s policy to encourage parties to attempt
to settle their disputes, whenever possible, through alternative dispute resolution (“ADR”). ADR can reduce
both the time it takes to resolve a case and the costs of litigation, which can be substantial. In the Court’s
experience, early ADR is particularly beneficial in disability access litigation because many physical barriers
and other failures to comply with ADAAG’s requirements can be quickly and economically remedied. The
expeditious removal of barriers to access for persons with disabilities not only furthers the public policy goals of
the ADA, but also can substantially reduce the time and financial resources that are often unnecessarily
expended in ADA litigation.

To encourage the early and economical resolution of cases involving ADA claims, the Court has created a
program allowing defendants to ask for a stay of this litigation, that is, an order temporarily stopping this
lawsuit, so that the parties may participate in the Court’s ADR Program. The Court's ADR Program offers
mediation through a panel of qualified and impartial attorneys who will encourage the fair, speedy, and
economic resolution of civil actions. Panel Mediators each have at least ten years of legal experience and are
appointed by the Court. They volunteer their preparation time and the first three hours of a mediation session.
This is a cost-effective way for parties to explore potential avenues of resolution and is similar to programs

 

ADR-20 (03/95) NOTICE TO PARTIES: ADA DISABILITY ACCESS LITIGATION Page | of 2
Case 5:18-cv-02656-ODW-SHK Document 35 Filed 08/20/19 Page 7 of9 Page ID #:109

adopted in California’s Superior Courts to resolve related claims under California law. See Cal. Civil Code §§
§5.51-55.545.

To apply for a stay and participate in the Court’s ADR Program, the requesting party must complete the
attached Application for Stay and Early Mediation. The Application for Stay and Early Mediation must be filed
with the Court and served on the other party(ies) no later than the date an Answer to the Complaint would
otherwise be due. Ordinarily, pursuant to Federal Rule of Civil Procedure 12(a)(1)(A), this is within 21 days of
the defendant being served with the summons and complaint or, if the defendant has timely waived service
under Federal Rule of Civil Procedure 4(d), within 60 days after the request for a waiver was sent, If a party
files an Application for Stay and Early Mediation, any party opposing the stay has 7 days from the date of
service of the Application for Stay to file an Opposition.

Clients and their counsel should carefully consider the anticipated expense of litigation, the uncertainties as
to outcome, the time it will take to get to trial, the time an appeal will take if a decision is appealed, the burdens
on a client’s time, and the costs and expenses of litigation in relation to the amounts or stakes involved.
Plaintiffs participating in the Court’s ADA Disability Access Litigation ADR Program will be required to
provide a list of specific conditions on the subject premises that are the basis of the claimed violations of the
ADA. Ifa defendant has remedied the violation(s) identified by plaintiff, or asserts that no violation exists, the
defendant will be required to provide evidence showing the correction or absence of the alleged violation(s).
Defendants with Certified Access Specialists (“CASp”) inspection reports may use those reports to rebut
plaintiffs allegations and could be entitled to other protections if plaintiff has also alleged claims under
California law. See Cal. Civ. Code §§ 55.51-55.545. Additional information about CASp inspections is
available from the State of California at www.dgs.ca.gov/dsa/Programs/programCert/casp.aspx.

Among the factors for the parties to consider when participating in the Court’s ADR Program involving
disability access litigation is the possibility that claims brought pursuant to the ADA may become moot if the
barrier(s) or other ADAAG violations are voluntarily remedied by the owner or operator of the place of public
accommodation. Therefore, a defendant who voluntarily cures all of the alleged ADA and ADAAG
violations without being ordered to do so by the Court may be able to obtain the dismissal of the
plaintiff's ADA claims and the plaintiff may not be entitled to an award of attorneys’ fees as the
prevailing party. Although rare, a plaintiff who pursues an ADA claim after the alleged violation has been
voluntarily remedied risks having to pay the defendant’s attorneys” fees if the Court concludes that the
defendant is the prevailing party.

The Court does not recommend proceeding without an attorney, and any party that does not hire an attomey
is operating at a significant disadvantage. However, defendants are not required to hire an attomey to file the
Application for Stay and Early Mediation or to participate in the Court’s ADR Program. If the mediation does
not resolve the action, a defendant that is a corporation may not file an answer to the complaint or otherwise
appear in the action without an attorney. See 28 U.S.C. § 1654; see also In re Highley, 459 F.2d 554, 555 (9th
Cir. 1972). ~~

 

ADR-20 (03/15) NOTICE TO PARTIES: ADA DISABILITY ACCESS LITIGATION Page 2 of 2
Case 5:18-cv-02656-ODW-SHK Document 35 Filed 08/20/19 Page 8o0f9 Page ID #:110

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

CASE NUMBER
Plaintiffs)
v.
ADA DISABILITY ACCESS LITIGATION
APPLICATION FOR STAY
AND EARLY MEDIATION
Defendant(s).
1. Party (name): requests a stay of proceedings and early

 

mediation through the Court’s ADR Program.

2. The complaint in this case alleges a claim under Title III of the Americans with Disabilities Act (“ADA”),
42 ULS.C. §§ 12181-12189.

3. The party filing the Application for Stay and Early Mediation requests that the Court:

a. Stay these proceedings;

b. Schedule an early mediation through the court’s ADR Program;

c. Order plaintiff to file with the Court and serve on defendant(s) at least 45 days before the date set for the
early mediation a statement that includes all of the following:
1, An itemized list of specific conditions on the subject premises that are the basis of the claimed

violations of the ADA;

2. The amount of damages;
3. The amount of attorneys’ fees and costs incurred to date, if any, that are being claimed; and
4. Any demand for settlement of the case in its entirety.

d. Ifadefendant has remedied any or all of the violation(s) identified by plaintiff, or asserts that no
violation exists, order that defendant to file with the Court and serve on plaintiff evidence showing the
correction or absence of violation(s) at least 10 days before the date set for the early mediation.

Date:

 

 

 

Type or Print Name Signature of Attorney or Party without Attorney

Any party opposing the Application for Stay and Early Mediation
shall have seven (7) days from the date of service of this
Application for Stay and Early Mediation to file and serve an Opposition.

 

ADR-2] (03/15) ADA DISABILITY ACCESS LITIGATION APPLICATION FOR STAY AND EARLY MEDIATION
Case 5:18-cv-02656-ODW-SHK Document 35 Filed 08/20/19 Page 9of9 Page ID #:111

PROOF OF SERVICE
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

I, the undersigned, am employed in the County of Orange, State of California. I am over
the age of eighteen (18) years and not a party to the cause. My business address is 20062 SW
Birch St. Ste 200 Newport Beach, CA 92660.

On 8/20/2019 I served the true copies of the foregoing document described as:

PROOF OF SERVICE: NOTICE TO PARTIES: ADA DISABILITY ACCESS
LITIGATION

on the interested parties in this action, addressed as follows, Served by Mail through U S
Postal:

CORPORATE OFFICE OF ATLAS PROPERTIES — NATASHA RADWAN- AGENT
25401 CABOT RD STE 208 LAGUNA HILLS CA 92653

[] CM/EFC Electronic Filing: I caused the above document to be transmitted to the
offices of the addresses listed above by electronic mail at the email addresses set forth above
pursuant to Fed. R. Civ. P. 5(d)(1). “A Notice of Electronic Filing (NEF) is generated
automatically by the ECF system upon completion of an electronic filing. The NEF when
emailed to the email address of record in the case, shall constitute the proof of service as required
by Fed. R. Civ. P. 5(d)(1). A copy of the NEF shall be attached to any document served in the
traditional manner upon any party appearing in pro se.

[X] By United States Postal Service: The documents were mailed as set forth above by
U.S. Mail and placed in sealed, addressed envelopes on the above date and deposited into a U.S.

Postal Service Mail box on the date set forth above, with postage thereon fully prepaid at Newport
Beach, California.

I declare that I am employed in the office of a member of the Bar of this Court at whose direction
the service was made. | declare under penalty of perjury under the laws of the United States of
America that the above is true and correct.

Executed on August 20, 2019 at Newport Beach, California.

/S/ Josie Barron

Josie Barron
